By the court.'

*


We have no doubt, that the nature, validity, construction, and effect, of the contract are to be *154settled by the laws of Ohio. But the question now to be decided is, does covenant lie oil this instrument ? This question must be settled, not by the law of Ohio, but by our own law, and we think it very clear that, however it may be in Ohio, this paper cannot be considered here as a deed. There is nothing upon it which we can consider as a seal. Assumpsit, then, and not covenant, is the proper action, and there must be

Judgment for the defendant.


 Parker, J. having been of Counsel did not sit.